DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 7/29/2022.
Claims 1-20 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200211206 A1, hereinafter Wang), in view of Rusanovskyy et al.( US 20140301463 A1, hereinafter Rusanovskyy), further in view of Hwang et al. (US 20130083002 A1, hereinafter Hwang)

Regarding Claim 9, Wang teaches a system (Wang, Fig. 7, Element 700 System) for displaying images, comprising (Wang, Paragraph [0110], [0156], the computing system may include  output (I/O) devices and/or a video display; the DepthNet outputs the disparity maps of both the left and the right images):
 an interface configured to receive a pair of stereoscopic images from an image source (Wang, Paragraph [0159], The system 700 may also include a display controller 709 for providing an interface to a display device [0045], A pair of images comprising a first image and a second image <read on pair of stereoscopic images> is firstly received (305); [0021] “A similar idea also applies when stereo image pairs are available”); and a processor configured to (Wang, Fig. 7, Element 701 CPUs):
 use a deep neural network (DNN) to generate an optical flow map of the pair of stereoscopic images (Wang, Paragraph [0033], [0067], Supervised depth estimation with CNN. Deep neural networks (DNN) developed in recent years provide stronger feature representation; the system generates various outputs optical flow map), the optical flow map including [[ vertical ]] motion vectors (Wang, Paragraph [0047], rescale the vector by its last element is the projected depth value which is represented by the 3D motion of dynamic moving objects relative to the world. In this way, every pixel is explained geometrically when computing optical flow, which is also evaluated in optical flow estimation using various datasets);
Wang does not explicitly disclose but Rusanovskyy teaches determine a vertical disparity between the pair of stereoscopic images based on the vertical motion vectors (Rusanovskyy, Paragraph [0257], [0336], Every sample of the ranging data can be represented as a disparity value or vector (difference) of a current image sample location between two given stereo views. the aforementioned motion information for a PU is bi-predicted using both reference picture list0 and list 1 <read on stereoscopic images>; Motion vector value corresponding to the reference picture, which may comprise a horizontal and vertical motion vector component) by converting the optical flow map into a portable flow map that contains floating point numbers of the vertical motion vectors (Rusanovskyy, Paragraph [0332]. Real-world 3D scene ranging information can be directly represented with a depth value (Z) in a fixed number of bits in a floating point or in fixed point arithmetic representation. This representation (type and accuracy) can be content and application specific. Z value can be converted to a depth map and disparity [0361], FIG. 19 is provided merely as an example and other coding structures and processing flows could use other types of inter-component prediction from depth to texture and/or texture to depth, such as motion information prediction. 
and extracting the floating numbers as values of the vertical motion vectors (Rusanovskyy, Paragraph [0239], predicting the motion vector values, the reference index of previously coded/decoded picture can be predicted; [0332]. Real-world 3D scene ranging information can be directly represented with a depth value (Z) in a fixed number of bits in a floating point [0354], A target of stereo matching is to extract those disparities by finding or detecting the corresponding points between the images).
Rusanovskyy and Wang are analogous since both of them are dealing with three-dimensional image process with disparity. Wang provided a way of using deep neural network (DNN) to generate a pair of three-dimensional image and handling the disparity in between. Rusanovskyy provided a way of tracking the disparity between three-dimensional scene images by using the flow map by calculating the floating value from the vertical motion vectors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate tracking disparity taught by Rusanovskyy into modified invention of Wang such that when handling the disparity between three-dimensional images, system will be able to using the tracking method provided by Rusanovskyy to repeatably and accurately refine the calculation result to properly reduce the disparity between images when using the deep neural network (DNN).
The combination does not explicitly disclose but Hwang teaches based on the vertical disparity, vertically align the pair of stereoscopic images to produce a vertically aligned pair of stereoscopic images (Hwang, Paragraph [0076], To correct for any vertical disparity, block 240 may shift and/or crop one or both images. This cropping results in a stereoscopic image pair with a smaller vertical field of view than that of the original images. eliminating vertical disparity may require the removal of only five percent of image height on the bottom and top of the image to produce a vertically aligned stereoscopic image pair).
Hwang and Wang are analogous since both of them are dealing with three-dimensional image process with disparity. Wang provided a way of using deep neural network (DNN) to generate a pair of three-dimensional image and handling the disparity in between images. Hwang provided a way of to calculate and eliminating vertical disparity between images and properly vertically align the image based on the calculation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate calculation and vertical alignment taught by Hwang into modified invention of Wang such that when handling the disparity between three-dimensional images, system will be able to repeatably and accurately refine disparity and using not only the disparity calculation but also properly alignment between images to create best viewing experience when using the deep neural network (DNN) to handling the stereoscopic images.

Regarding Claim 10, the combination of Wang, Rusanovskyy and Hwang teaches the invention in 9.
The combination further teaches wherein the processor is configured to train the DNN to produce the optical flow map from the pair of stereoscopic images (Wang, Paragraph [0036], The unsupervised learning of optical flow with a neural network was first introduced by training CNNs with image synthesis and local flow smoothness [0021], for unsupervised single image depth estimation, impressive progress has been made to train a deep network taking only unlabeled samples as input and using 3D reconstruction for supervision [0024], giving a pair of images comprising a first image and a second image different from the first image, an optical flow network 130 is introduced first to produce two flow maps).

Regarding Claim 11, the combination of Wang, Rusanovskyy and Hwang teaches the invention in Claim 10.
The combination further teaches wherein the processor is configured to train the DNN by feeding the DNN with stereoscopic image pairs and expected optical flow maps of the stereoscopic image pairs (Wang, Paragraph [0034], Most recently, many CNN based methods are relying on stereo image pair; Fig. 3, Step 305 Receive a pair of images comprising a first image and a second image different from the first image).

Regarding Claim 12, the combination of Wang, Rusanovskyy and Hwang teaches the invention in Claim 9.
The combination further teaches wherein the processor is further configured to determine a pattern of the vertical disparity by analyzing magnitudes and locations of the vertical motion vectors (Rusanovskyy, Paragraph [0239], Motion Vector Prediction. In order to represent motion vectors efficiently in bitstreams, motion vectors may be coded differentially with respect to a block-specific predicted motion vector. In many video codecs, the predicted motion vectors are created in a predefined way, [0234], motion information is indicated by motion vectors associated with each motion compensated image block. The location of the prediction block is coded as a motion vector that indicates the position of the prediction block relative to the block being coded. [0563], he motion vector of the greatest magnitude among the spatially neighboring blocks referring to the reference picture (including block Rb) may be used. [0581], , the values of the offset x and the offset y may be calculated with different methods. In some embodiments their values could be assigned to average horizontal and vertical disparities between the original and the target view. The disparities could be estimated using the camera parameters or sample values of decoded texture views. It is noted since the value are assigned through parameters, hence they are based on pattern of the vertical disparity).
As explained in rejection of claim 1, the obviousness for combining of calculating disparity between images of Rusanovskyy into Wang is provided above.

Regarding Claim 15, the combination of Wang, Rusanovskyy and Hwang teaches the invention in Claim 9.
The combination further teaches further comprising a display to display the vertically aligned pair of stereoscopic images (Hwang, Paragraph [0060], [0076], eliminating vertical disparity may require the removal of only five percent of image height on the bottom and top of the image to produce a vertically aligned stereoscopic image pair; configure the processor 192 to store a stereoscopic image pair to the data store 198. Master control module 188 may also call display control module 187 to display data on an electronic display, such as display 194).
As explained in rejection of claim 1, the obviousness for combining of align images based on calculated vertical disparity between images of Hwang into Wang is provided above.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 9 but as a method and the combination of Wang, Rusanovskyy and Hwang teaches all the limitations as of Claim 9. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 4, the combination of Wang, Rusanovskyy and Hwang teaches the invention in Claim 1.
The combination further teaches wherein the DNN is implemented as a component of a software package that causes a processor to perform the method (Wang, Paragraph [0033], [0036], [0156], Deep neural networks (DNN) developed in recent years provide stronger feature representation. the unsupervised learning of optical flow with a neural network was first introduced by training CNN with image synthesis and local flow smoothness; In embodiments, aspects of the present patent document may be directed to, may include, or may be implemented on one or more information handling systems/computing systems.; A computing system may include any instrumentality or aggregate of instrumentalities operable to compute, calculate, determine, classify, process, transmit, receive, retrieve, originate, route, switch, store, display, communicate, manifest, detect, record, reproduce, handle, or utilize any form of information, intelligence, or data. For example, a computing system may be or may include smart package).

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

Regarding Claim 7, it recites limitations similar in scope to the limitations of Claim 15 and therefore is rejected under the same rationale.

Regarding Claim 8, T the combination of Wang, Rusanovskyy and Hwang teaches the invention in Claim 1.
The combination further teaches wherein the vertically aligning includes: identifying one or more pixels of a first image of the pair of stereoscopic images corresponding to one or more pixels of a second image of the pair of stereoscopic images (Hwang, Abstract, receiving a first image and a second image, determining a vertical disparity between the first image and the second images [0008], receiving a first image from an input device and receiving a second image from an input device. determining a vertical disparity between the first image and the second image Each pixel of an image may be assigned an edge value based on an edge detection process); and adjusting, based on the vertical disparity, a position of at least one of (Hwang, Paragraph [0041], The imaging sensor control module 135 includes instructions that configure the processor 120 to adjust the focus position of imaging sensors): the one or more pixels of the first image or the one or more pixels of the second image such that the one or more pixels of the first image are vertically aligned with the one or more pixels of the second image (Hwang, Paragraph [0089], Process moves to where the vertical disparity between the first image and the second image is determined. Block may implement any of the disparity determination embodiments discussed above, to include row summation, row edge summation, or points of interest matching to determine the vertical disparity between the two images. [0071], . Each pixel of an image may be assigned an edge value based on an edge detection process  [0072], the best fit of the two vectors may be determined by identifying an offset between the two vectors that minimizes the sum of the absolute differences between corresponding entries in the two vectors. By shifting one image by the size and direction indicated by the offset, the images may be aligned vertically).
As explained in rejection of claim 1, the obviousness for combining of align images based on calculated vertical disparity between images of Hwang into Wang is provided above.

Regarding Claim 16, it recites limitations similar in scope to the limitations of claim 9, but in a apparatus. As shown in the rejection, the combination of Wang, Rusanovskyy and Hwang disclose the limitations of claims 9. Additionally, Wang discloses an apparatus that maps to Fig. 7 and Paragraph [0012] (Wang, Paragraph [0012], one skilled in the art will recognize that embodiments of the present invention, described below, may be implemented in a variety of ways, such as a process, an apparatus, a system, a device, or a method on a tangible computer-readable medium). Thus, Claim 16 is met by Caskey according to the mapping presented in the rejection of claims 9, given the apparatus corresponds to the system.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.


	
Claims 6, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200211206 A1, hereinafter Wang), in view of Rusanovskyy et al.( US 20140301463 A1, hereinafter Rusanovskyy), further in view of Hwang et al. (US 20130083002 A1, hereinafter Hwang) as applied to Claim 1, 9, 16 above respectively and further in view of Vallespi-Gonzalez (US 2017 0359561 A1)
	
Regarding Claim 13, the combination of Wang, Rusanovskyy and Hwang teaches the invention in Claim 12.
The combination further teaches wherein the processor is configured to vertically align the pair of stereoscopic images (Hwang, Paragraph [0060], [0076], Master control module may also include instructions that configure processor 192 to receive meta data from input…produce a vertically aligned stereoscopic image pair) by: [[  selecting a level of granularity for correcting the vertical disparity based on the pattern of the vertical disparity;]]  and vertically aligning respective pixels of each image in the pair of stereoscopic images (Hwang, Paragraph [0071], Each pixel of an image may be assigned an edge value based on an edge detection process. The edge values for each pixel in a row of the image may be summed and the results stored in a corresponding entry of a horizontal edge vector. [0072], A best fit may then be performed on the horizontal edge vectors in a similar manner as that described above. By shifting one image by the size and direction indicated by the offset, the images may be aligned vertically) [[ at the selected level of granularity.]] The combination does not explicitly disclose selecting a level of granularity for correcting the vertical disparity based on the pattern of the vertical disparity.
However, Vallespi-Gonzalez teaches selecting a level of granularity for correcting the vertical disparity based on the pattern of the vertical disparity ((VallespiGonzalez, Paragraph [0011], [0048], [0066], The values in a disparity map are inversely proportional to the scene depth at the corresponding pixel location; given the motion vector of a pixel in the left image from the stereo camera, the motion vector of a corresponding pixel in the right image should be similar after accounting for the different perspective of the right lens of the stereo camera; optical flow unit 212 can use these vectors to improve the correspondence search algorithm. For example, given the motion vector of a pixel in the left image from the stereo camera 206, the motion vector of a corresponding pixel in the right image should be similar after accounting for the different).
VallespiGonzalez and Wang are analogous since both of them are dealing with adjust disparity between stereoscopic images. Wang provided a way of using deep neural network (DNN) to generate a pair of three-dimensional image and handling the disparity in between. VallespiGonzalez provided a way of aligning the images by adjusting the disparity between stereoscopic images by using the level of granularity to tracking the motion vectors in optical flow map. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate motion vector tracking and disparity image alignment taught by VallespiGonzalez into modified invention of Wang such that during the aligning between stereoscopic images in using DNN, system will be able to accurately track and calculate the disparity before applying the alignment between stereoscopic images when using machine learning in order to create best viewing experience for user who using the system.

Regarding Claim 14, the combination of Wang, Rusanovskyy, Hwang and VallespiGonzalez teaches the invention in Claim 13.
The combination further teaches wherein the vertically aligning respective pixels of each image includes adjusting one or more positions of one or more pixels in a first image of the stereoscopic images to be vertically aligned with one or more pixels in a second image of the stereoscopic images corresponding to the one or more pixels in the first image based on the vertical disparity (Hwang, Abstract, receiving a first image and a second image, determining a vertical disparity between the first image and the second images [0003], To achieve stereoscopic image pairs that are precisely aligned, devices with a plurality of imaging sensors are often calibrated during the manufacturing process [0008], receiving a first image from an input device and receiving a second image from an input device. determining a vertical disparity between the first image and the second image [0071], . Each pixel of an image may be assigned an edge value based on an edge detection process [0072], the best fit of the two vectors may be determined by identifying an offset between the two vectors that minimizes the sum of the absolute differences between corresponding entries in the two vectors. By shifting one image by the size and direction indicated by the offset, the images may be aligned vertically. [0089], Process moves to where the vertical disparity between the first image and the second image is determined. Block may implement any of the disparity determination embodiments discussed above, to include row summation, row edge summation, or points of interest matching to determine the vertical disparity between the two images. [0076], To correct for any vertical disparity, block 240 may shift and/or crop one or both images. For example, the first image may be cropped to remove disparity with respect to the second image).
As explained in rejection of claim 12, the obviousness for combining of align images based on calculated vertical disparity between images of Hwang into Wang is provided above.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Response to Arguments
The rejection of Claims (1, 6), 2, 5, 7, 8, 9, 10, 12, 14, 15, (16, 20), 17, 19 under Double Patenting are withdrawn in view of Applicant’s filing of Terminal Disclaimer on 7/29/2022.
Applicant’s arguments with respect to claim 1, 9, 11, 19, filed on 7/29/2022, with respect to rejection under 35 USC § 103 have been considered but is not persuasive.
Applicant asserts that prior art Wang does not teaches "a pair of stereoscopic images from an image source". Since Wang teaches receiving a pair of images that are a source image and a target image; not a pair of stereoscopic images. 
In response to the argument, Wang teaches the source image and target image, Wang further teaches in Paragraph [0021] that “A similar idea also applies when stereo image pairs are available” which exactly teach on the limitation specified above. Hence the combination of prior art fully anticipate all the limitations. Therefore, applicant remark cannot be considered persuasive.
Applicant further asserts that the prior art does not teaches the limitation “vertical motion vectors”.
In response to the argument, prior art Wang teaches in Paragraph [0021], [0047] about using motion vectors on the pair of stereo images. Prior art Rusanovskyy teaches in Paragraph [0257], [0336] about process the stereoscopic images and the image include vertical motion vector and horizontal motion vector which provide better control of handling the disparity between three-dimensional images. Hence the combination of prior art fully anticipate the limitation. Therefore, applicant remark cannot be considered persuasive.
In regard to Claims 2-8, 10-15, 17-20, they directly/indirectly depends on independent Claim 1, 9, 16 respectively. Applicant does not argue anything other than the independent claim 1, 9, 16. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150103149 A1	Methods, systems, and computer-readable storage media for selecting image capture positions to generate three-dimensional images
US 20120162374 A1	Methods, systems, and computer-readable storage media for identifying a rough depth map in a scene and for determining a stereo-base distance for three-dimensional (3d) content creation
US 20110255775 A1	Methods, systems, and computer-readable storage media for generating three-dimensional (3d) images of a scene
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619